This is a companion case to that of Anderson v. Polk (Tex.Civ.App.)291 S.W. 1112, and (Tex.) 297 S.W. 219. The parties to the two suits are identical, as are the facts and the questions of law raised and to be disposed of. The only difference is in the specific tracts of land involved. In both cases the general demurrer was sustained to appellant's petition, and the question to be determined in this case, as it was in the other, is as to whether the trial court properly sustained the general demurrer. We refer to the opinion and decision in the former case for a statement of the facts, and conclusions of law, which are adopted as applicable to this case. We have concluded that the effect of the allegations in the present case is not materially different from the effect of the allegations in the former case, and this conclusion requires that the judgment be affirmed. Appellant has alleged that the land in controversy was unsurveyed public school land, and a part of the public domain, and was therefore subject to sale to appellant under laws existing at the time he applied to purchase the same. We adhere to the holding in the former case, that under the facts alleged by appellant the land is shown to be included within the ancient grant of the city of San Antonio, that it had been relinquished by the sovereignty to the city, and was therefore not subject to sale by the state to appellant. No additional facts are alleged by appellant in this case which can be construed as negativing the title shown to exist in the city, and the judgment is therefore affirmed.